Citation Nr: 0428730	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left thigh 
disorder.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1951 to March 
1955.  

This appeal arises from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The Board remanded the case in April 
2004.  A hearing was held at the RO before the undersigned 
Veterans Law Judge in July 2004.  


FINDINGS OF FACT

1.  The RO denied service connection for a left thigh 
disorder in November 1990 on the basis that the disorder had 
not been found on the examination on discharge from service.  
The veteran was notified in writing of the decision, but he 
did not perfect a substantive appeal within one year of 
notification.

2.  The additional evidence which has been presented since 
November 1990 includes medical evidence showing complaints of 
a current left thigh disorder and testimony from the veteran 
regarding the incurrence of such a disorder in service.

3.  The evidence received since the November 1990 RO decision 
bears directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.


CONCLUSION OF LAW

The evidence received since the November 1990 RO decision is 
new and material, and the claim for service connection for a 
left thigh disorder is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active service from August 1951 to March 
1955.  In October 1990, he submitted a claim for disability 
compensation for a left thigh disorder.  He stated that he 
had injured his left thigh in service and had been treated in 
the 1952/1953 time frame.  He reported that he had numbness 
in the left leg and hip.  

The RO reviewed the veteran's service medical records which 
revealed that he had been treated for complaints pertaining 
to the left thigh in March 1952.  At that time, he reported 
that his left thigh felt numb.  The diagnosis was contusion, 
and he was treated with ice bags.  Also of record was the 
report of a medical examination conducted in March 1955 for 
the purpose of the veteran's separation from service.  The 
report shows that clinical evaluation of the lower 
extremities was normal.    

In November 1990, the RO denied service connection for a left 
thigh injury.  It was reasoned, essentially, that the veteran 
did not have a left thigh disorder on separation examination, 
and therefore, service connection for such disorder was not 
warranted.  The veteran was informed in writing of the denial 
later that month.  

The Board notes that the decision was consistent with the 
evidence which was then of record and the applicable legal 
principles as a service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The veteran was notified in writing of the 
decision, but he did not perfect a substantive appeal within 
one year of notification.

The veteran requested that his claim be reopened in September 
1999.  The RO denied that request, and the veteran perfected 
this appeal.  

The additional evidence which has been presented since 
November 1990 includes VA treatment records which show that 
the veteran  was treated for complaints pertaining to the 
left leg.  A record dated in October 1999 indicates that he 
had swelling in the back of the left knee.  In September 2001 
the veteran was seen in a VA foot clinic and reported pain in 
his legs.  A VA treatment record dated in December 2003 shows 
that the veteran recounted that he was injured in Korea in 
1952 when he fell and hit a boat.  He recounted that his leg 
got swollen and he had a hole in his left leg ever since.  He 
also said that he had numbness in his left leg.  

The veteran testified at a hearing held at the RO in 
September 2003.  He recounted that while on a boat in service 
he was thrown down and injured his thigh.  He said that it 
swelled up and was packed in ice.  He said that they had to 
cut his pants off.  He reported that where he had been hit on 
the thigh, there was an area where he could reach down with 
his finger through the muscle and almost to the bone.  He 
gave essentially the same testimony at a hearing held before 
the undersigned Veterans Law Judge in July 2004.  

II. Criteria

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If arthritis is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision has 
been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); See 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision. See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

III. Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
November 1990 decision which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a left thigh disorder.  See 
38 C.F.R. § 3.156(a).  The Board notes that a lack of medical 
evidence of a current left thigh disorder was the reason why 
the claim was previously denied.  The additional evidence 
which has been presented since November 1990 includes a 
medical record showing complaints pertaining to a left thigh 
disorder.  

In addition, the veteran has provided his own testimony 
regarding the injury which he sustained in service and his 
current symptoms which he attributes to that injury.  There 
was no testimony at the time the claim was originally denied.  
Thus, it provides information which was not previously of 
record.  

The evidence received since the November 1990 RO decision 
bears directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has submitted new and material 
evidence to reopen the claim for service connection for a 
left thigh disorder, and the petition to reopen such claim is 
granted.


ORDER

The petition to reopen the claim for service connection for a 
left thigh disorder is granted.  To this extent only, the 
appeal is granted.


REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  
The Board notes that there have been significant changes in 
the law and regulations applicable to the appellant's claim 
during the period of time this appeal has been pending.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The law is applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board concludes that additional efforts are required to 
meet the development standards set forth in the VCAA.  In 
particular, the Board concludes that a VA examination is 
warranted for the purpose of obtaining an opinion as to the 
nature and etiology of any current left thigh disorder.  The 
Board notes that under the VCAA an examination is to be 
obtained when necessary to make a decision on the claim.  See 
5103A(d).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a muscles 
examination to determine the nature and 
etiology of any current left thigh 
disorder.  All tests and studies deemed 
appropriate should be performed and all 
clinical findings should be reported in 
detail.  A complete history of the 
claimed disorder should be obtained from 
the appellant.  

The examiner is requested to review the 
evidence contained in the claims file 
(summarized above), particularly the 
service medical record, and offer an 
opinion as to whether it is at least as 
likely as not that the appellant's 
manifestation of symptoms of left thigh 
pain in service represented the onset of 
any currently found left thigh disorder.  
A complete rationale should be provided 
for all opinions offered.  The claims 
file should be provided to the examiner 
prior to the examination and it is 
requested that the examiner indicate in 
the examination report if the appellant's 
medical records were reviewed.

2.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



